Judge Hedrick
dissenting.
In my opinion the forearm is part of the “hand” as the latter term is used in the North Carolina Workmen’s Compensation Act and the rules promulgated by the Industrial Commission to carry out the provisions of the act. Thus the agreement entered into between the parties providing for the payment of compensation for permanent partial disability to the hand considered in light of G.S. 97-31(22) precludes an additional award for serious bodily disfigurement because of scarring to the forearm. I vote to reverse the order of the Commission.